Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 1of 13

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RAFF] KHATCHADOURIAN,

Plaintiff, Civil Action 16-cv-0311 (RCL-DAR)

Ve

DEFENSE INTELLIGENCE
AGENCY, et al.

Defendants.

a ee eee

 

DEFENDANTS’ AMENDED OBJECTIONS AND RESPONSES TO PLAINTIFEF’S
FIRST SET OF INTERROGATORIES

Pursuant to Federal Rules of Civil Procedure 26 and 33, and the Court’s December 7,
2018 Order (ECF No. 68), Defendant Defense Intelligence Agency (“DIA”) submits the
following amended objections and responses to Plaintiffs’ First Set of Interrogatories to
Defendants (“Plaintiffs Interrogatories”). DIA’s initial Objections to Plaintiff's First Set of
Interrogatories were properly submitted under Rule 33 of the Federal Rules of Civil Procedure.

GENERAL STATEMENT AND OBJECTIONS

L:; DIA objects to Plaintiff's Interrogatories for the reasons set forth at length in its
Opposition to Plaintiff's Motion to Compel, ECF No. 62 at 5-8, and its Opposition to Plaintiff's
Motion For Bifurcated Briefing and Leave to Conduct Discovery (“Opposition”), ECF No. 54 at
7-11, and for the reasons further set forth below.

Le DIA objects that the information sought in Plaintiff's Interrogatories is not

relevant to Plaintiff's claims nor is it proportional to the needs of the case. Neither the Court’s

February 23, 2018 Minute Order, nor the Court’s December 7, 2018 order, specifically ruled that
Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 2 of 13

Plaintiff's Interrogatories are relevant, and DIA’s summary judgment motion, filed on August

31, 2018 (ECF No. 64), demonstrates that Plaintiff's interrogatories are not relevant.

Plaintiff seeks discovery regarding internal agency notes made by a FOIA analyst
observing that certain documents to which Exemptions 1 and 3 were applied at an early stage of
the agency’s processing efforts contained some unclassified information. Interrogatories Nos. 1-
4. Such internal agency debate about a preliminary classification decision is irrelevant to the
question of whether the agency’s ultimate classification decision is correct, which is judged
based on the declarations the agency submits at summary judgment to justify its classification
decision. See Goldberg v. U.S. Dep't of State, 818 F.2d 71, 80-81 (D.C. Cir. 1987) (holding that
fact that some ambassadors marked their responses to a questionnaire “unclassified” did not
create a material issue of fact as to validity of agency’s later decision to classify the responses);
Evans v. Central Intelligence Agency, 2014 WL 4357470, 11-cv-02544, at *2-3 (D. Colo., July 9,
2014) (Ex. 1 to DIA’s Opposition, ECF No. 54-1) (denying the plaintiff's motion for discovery
into the CIA’s supposed change in position as to whether the photographs of Osama Bin Laden’s
deceased body were classified; “[t]he fact that [CIA] Director Panetta expressed a view different
from the CIA’s ultimate classification of the photographs indicates only that there may have been
internal debate about the issue within the agency. But the opinion simply has no bearing on
whether the CIA’s classification and refusal to furnish photographs to Mr. Evans was justified.”);
Evans v. Central Intelligence Agency, 2014 WL 4357470, 11-cv-02544, at *2-3 (D. Colo., Sept.
2, 2014) (finding that Mr. Panetta’s statement “‘is entirely irrelevant to the question of whether
the CIA’s subsequent invocation of Exemption 1 to deny Mr. Evans’ FOIA request was proper”).
See also Bonner v. U.S. Dep’t of State, 928 F.2d 1148, 1152-53 (D.C. Cir. 1991) (Ginsburg,

R.B., J.) (under FOIA, court evaluates agency’s decision to withhold information at the time it
Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 3 of 13

was made). In the sole case on which Plaintiff relies, Schaffer v. Kissinger, 505 F.2d 389 (D.C.
Cir. 1974) (per curiam), the court permitted discovery where the agency failed to demonstrate at
summary judgment that the documents were stamped as classified and that other classification

procedures were followed — a situation markedly different from that here.

o DIA further objects that even if Plaintiff's Interrogatories sought information that
was relevant (and they do not for the reasons set forth herein), they are premature and are
inconsistent with Federal Rule of Civil Procedure 56(d). Whether a FOIA case “warrants
discovery is a question of fact that can only be determined affer the defendants file their
dispositive motion and accompanying affidavits.” Murphy v. FBI, 490 F. Supp. 1134, 1136
(D.D.C. 1980) (emphasis added) (surveying FOIA case law establishing “self-evident principle”
that “a factual issue that is properly the subject of discovery can arise only after the government
files its affidavits and supporting memorandum of law”). A party seeking discovery pursuant to
Rule 56(d) must “submit an affidavit which states with sufficient particularity why additional
discovery is necessary.” United States ex rel. Folliard v. Gov't Acquisitions, Inc., 764 F.3d 19,
26 (D.C. Cir. 2014) (quoting Convertino v. DOJ, 684 F.3d 93, 99 (D.C. Cir. 2012)). Because
Plaintiff sought discovery prior to summary judgment, its interrogatories are premature.

“ DIA expressly reserves the right to object to further discovery on the subject
matter of any of Plaintiffs Interrogatories and the introduction into evidence of any answer or
portion thereof.

5. Each of the foregoing General Objections is incorporated by reference into each

and every specific response set forth below. Notwithstanding the specific responses to any

interrogatory, DIA does not waive any of these General Objections.
Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 4 of 13

RESPONSES TO PLAINTIFF’S INTERROGATORIES

INTERROGATORY NO. 1:

For each of "the documents being denied in full" that "contain unclassified/FOUO
paragraphs where the blanket use of Bl] and B3 is being used incorrectly[,]" as referenced in
paragraph four of the NOVEMBER 5, 2012 EMAIL:

(A) IDENTIFY the DOCUMENT;

(B) State whether the DOCUMENT has been released to Plaintiff in part or in full in
connection with THIS ACTION; and

(C) State whether the DOCUMENT is reflected on the DRAFT VAUGHN INDEX
and, if applicable, state where it is reflected on the DRAFT VAUGHN INDEX.
Response to Interrogatory No. 1:

The November 5, 2012 email, attached as Exhibit A to Plaintiff's Interrogatories, stated
that “DX”—the office within DIA that the agency concluded would be most likely to possess
responsive records to Plaintiff's original FOIA request — had reviewed 433 documents and
provided six of these documents as partially releasable to DIA’s FOIA Office, and that DX
believed that the remaining 427 documents should be denied in full pursuant to B1 and B3. The
November 5, 2012 email indicated that one of DIA’s FOIA officers, Anthony Kenon, had noted
that “[s]ome of the documents being denied in full contain unclassified/FOUO paragraphs where
the blanket use of B1 and B3 is being used incorrectly.” The November 5, 2012 email does not
indicate which specific documents Mr. Kenon reviewed, nor are these documents identified in
any of the other emails attached to Plaintiff's Interrogatories. See Exs. A-D to Plaintiff's First
Set of Interrogatories. Similarly, the specific documents that Mr. Kenon reviewed are not
identified in any of the other records contained in the administrative file associated with the

processing of Plaintiff's FOIA request, which have been processed and released, with
Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 5 of 13

appropriate withholdings, to Plaintiff in response to his FOIA request seeking the administrative
records associated with his original FOIA request (nor is this information in any redacted
portions of those records).

Due to the vague nature of the reference to “some” of the documents and the six years
that have passed since the creation of this email, DIA is unable to identify the specific documents
to which the email referred. DIA conducted a reasonable inquiry into this matter, including
contacting Anthony Kenon, the FOIA Officer whose email and findings are referenced in this
email.! As Mr. Kenon explained, given the cursory nature of his review (see Ex. A: “I’ve
viewed a few of the denied in full documents . . .”), the amount of time that has passed since he
conducted it, and the volume of records at issue in this case, he does not recall which specific
documents he was referring to. Mr. Kenon stated that he does not have any additional notes or
records that shed further light on which documents he reviewed and that any related notes or
records bearing on this question would have been contained in the administrative file that was
processed and released, with appropriate withholdings, to Plaintiff. See supra.

In an attempt to refresh Mr. Kenon’s recollection, DIA had Mr. Kenon review Vaughn
Index — Part I, which includes all the records processed from the IRTF database in response to
Plaintiff's administrative appeal. After reviewing the Vaughn index, Mr. Kenon was still unable
to recall any specific documents that he was referring to back in 2012 and 2013. In a further
attempt to refresh his recollection, Mr. Kenon re-reviewed the internal DIA email exchanges
contained in the administrative file relating to plaintiff's FOIA request and appeal. He also

spoke with another FOIA colleague with knowledge of this FOIA request and appeal. Despite

 

' The email was sent by a DIA officer who is now deceased.
Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 6 of 13

these steps, Mr. Kenon was still unable to recall any specific documents that he was referring to
back in 2012 and 2013.

Mr. Kenon further clarified that the November 5, 2012 email accurately reflects the DIA
FOIA Office’s standard quality control process, whereby the FOIA Office conducts a review of
initial draft responses to FOIA requests received from the tasked subject matter offices to ensure
proper application of the FOIA statute and its exemptions. If the FOIA Office has questions
about the application of specific exemptions, it will reach back to the appropriate subject matter
office for clarification and/or re-review of the documents. This protocol was followed here. As
demonstrated in Plaintiff's Exhibits A-D, Mr. Kenon contacted DX, the tasked subject matter
office, and asked that office to re-review the documents that were being withheld in full to
ensure that only information that was in fact classified was withheld as such. This is consistent
with Mr. Kenon’s recollection that he re-tasked the office to review its response.

DIA believes that all records referenced in the November 5, 2012 email were reviewed in
response to Plaintiff's administrative appeal, dated November 12, 2013, since DIA conducted a
review of all records in the IRTF database at that time and identified 450 responsive records that
were subsequently reviewed and processed by the FOIA Office. See Declaration of Alesia Y.
Williams in Support of Defendants’ Motion for Summary Judgment, ECF No. 64-1, at {ff 9, 13.
The FOIA Office further confirmed that all documents processed in response to Plaintiff's FOIA
request and the subsequent administrative appeal underwent a thorough review and quality check
to ensure information was properly withheld or released. Indeed, as recently as August 2018,
DIA made a supplemental release to Plaintiff of previously withheld information in 16 records

that it subsequently determined, through its quality-control process, to be releasable.
Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 7 of 13

INTERROGATORY NO. 2:

For each of "the documents located on the shared drive at [redacted]" that included
"unclassified portions that were being denied under B1[,]" as referenced in the
NOVEMBER 5, 2012 NOTE:

(A) IDENTIFY the DOCUMENT;

(B) State whether the DOCUMENT has been released to Plaintiff in part or in full in
connection with THIS ACTION; and

(C) State whether the DOCUMENT is reflected on the DRAFT VAUGHN INDEX and,
if applicable, state where it is reflected on the DRAFT VAUGHN INDEX.
Response to Interrogatory No. 2:
The “11/5/12 A Kenon FXP note” attached as Plaintiff's Exhibit B refers to the same
review as the November 12, 2012 email attached as Plaintiff's Exhibit A. Therefore, DIA
incorporates herein its response to Interrogatory No. 1.

INTERROGATORY NO. 3:

For each of "Six PR docs” that “contained unclass info withheld under (b)(1),” as
referenced in the second paragraph of the MAY 23, 2013 E-MAIL:

(A) IDENTIFY the DOCUMENT;

(B) State whether the DOCUMENT has been released to Plaintiff in part or in full in
connection with THIS ACTION; and

(C) State whether the DOCUMENT is reflected on the DRAFT VAUGHN INDEX and,
if applicable, state where it is reflected on the DRAFT VAUGHN INDEX.

Response to Interrogatory No. 3:

The May 23, 2013 email, attached as Exhibit C to Plaintiff's Interrogatories, stated that
an October 2012 review of the file associated with Plaintiff's initial FOIA request found that
“[s]ix PR [partial release] docs contained unclass info withheld under (b)(1).” The May 23, 2013

email, which appears to be a summary of the status of the request, does not identify who
Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 8 of 13

conducted the review. Moreover, the email does not indicate which specific documents were
reviewed, nor are these documents identified in any of the other emails attached to Plaintiff's
Interrogatories. See Exs. A-D to Plaintiff's First Set of Interrogatories. Similarly, the specific
documents reviewed are not identified in any of the other records contained in the administrative
file associated with the processing of Plaintiff's FOIA request, which have been processed and
released, with appropriate withholdings, to Plaintiff in response to his FOIA request seeking the
administrative records associated with his original FOIA request (nor is this information in any
redacted portions of those records).

DIA conducted a reasonable inquiry into this matter, including contacting Anthony
Kenon, the FOIA Officer identified in other emails as having conducted the referenced review.”
Mr. Kenon does not recall to which documents the “[s]ix PR docs” in the email refer to.
However, DIA believes that the six records are the same as the six records identified in its
September 13, 2013 response letter to Plaintiff's initial FOIA request. This is because the
September 13, 2013 response letter also references six records, and the date of this letter
logically correlates to the dates of the quality control review that are reflected in Plaintiff's
Exhibits A-D. Moreover, of the six records referenced in the September 13, 2013 response
letter, three were partially released, two were released in full, and one was denied, suggesting
that a re-review of the “[s]ix PR docs” did, in fact, occur (otherwise, they would have all been
partially released). Those six records are as follows:

(1) 1-page information memorandum dated July 29, 2011 with the subject “Information

Review Task Force Final Report.” This document was released in part in response to

Plaintiff's initial FOIA request. It was not released in response to Plaintiff's

 

2 The FOIA Officer who sent this email is on extended medical leave.
Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 9 of 13

administrative appeal during the course of this litigation, but was identified to
Plaintiff as a previously processed record in DIA’s October 4, 2016 release letter. The
document was inadvertently omitted from DIA’s Vaughn Index. A supplemental
Vaughn Index is being filed concurrently with these responses. This document is
reflected therein as V-845.

(2) 119-page Final Report of the Department of Defense Information Review Task Force
dated June 15, 2011. This document was released in part in response to Plaintiff's
initial FOIA request. It was not released in response to Plaintiff's administrative
appeal during the course of this litigation, but was identified to Plaintiff as a
previously processed record in DIA’s August 17, 2016 release letter. The document
was inadvertently omitted from DIA’s Vaughn Index. A supplemental Vaughn Index
is being filed concurrently with these responses. This document is reflected therein as
V-846.

(3) 2-page Slide Deck dated May 5, 2011. This document was released in full in
response to Plaintiff's initial FOIA request. It was not released in response to
Plaintiffs administrative appeal during the course of this litigation, but was identified
to Plaintiff as a previously processed record in DIA’s October 4, 2016 release letter.
The document was inadvertently omitted from DIA’s Vaughn Index. A supplemental
Vaughn Index is being filed concurrently with these responses. This document is
reflected therein as V-847.

(4) 3-page Slide Deck dated August 8, 2010. This document was released in full in
response to Plaintiff's initial FOIA request. It was not released in response to

Plaintiff's administrative appeal during the course of this litigation. It was initially
Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 10 of 13

inadvertently identified to Plaintiff as a duplicate, rather than as a previously
processed record, in DIA’s October 4, 2016 release letter. The document was
inadvertently omitted from DIA’s Vaughn Index. A supplemental Vaughn Index is
being filed concurrently with these responses. This document is reflected therein as
V-848.

(5) 7-page Slide Deck titled “IRTF Slide Deck” dated August 15, 2010. This document
was released in part in response to Plaintiffs initial FOIA request. Due to the volume
of records processed in this matter, during the processing of records in the
administrative appeal, the document was not identified as having been previously
processed in September 2013. Accordingly, it was also released in part in response to
Plaintiff's administrative appeal during the course of this litigation as part of DIA’s
October 25, 2016 release. The document is reflected in DIA’s Vaughn Index as
document V-436 (October 25, 2016 release) and V-849 (September 13, 2013 release).

(6) 8-page undated classified document identified as denied in full in response to
Plaintiffs initial FOIA request. It was not released in response to Plaintiff's
administrative appeal during the course of this litigation, but was identified as a
previously processed record in DIA’s July 18, 2016 release letter. The document was
inadvertently omitted from DIA’s Vaughn Index. A supplemental Vaughn Index is
being filed concurrently with these responses. This document is reflected therein as

V-850.

10
Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 11 of 13

INTERROGATORY NO. 4:

For each of the "documents in the IRTF Archive folder" which contained
"unclassified information ... denied for FOIA release citing FOIA b1[,]" as
referenced in the 5th numbered paragraph of the JUNE 25, 2013 E-MAIL:

(A) IDENTIFY the DOCUMENT;

(B) State whether the DOCUMENT has been released to Plaintiff in part or in full in
connection with THIS ACTION; and

(C) State whether the DOCUMENT is reflected on the DRAFT VAUGHN INDEX and,
if applicable, state where it is reflected on the DRAFT VAUGHN INDEX.

Response to Interrogatory No. 4:
The June 25, 2013 email attached as Plaintiff's Exhibit D refers to the same review as the

November 12, 2012 email attached as Plaintiff's Exhibit A. Therefore, DIA incorporates herein

its response to Interrogatory No. 1.

AS TO THE OBJECTIONS:

Dated: December 20, 2018 Respectfully submitted,

JOSEPH H. HUNT
Assistant Attorney General

MARCIA BERMAN
Assistant Branch Director

/s/ Nicholas Cartier
NICHOLAS CARTIER
(D.C. Bar # 495850)
Trial Attorney
U.S. Department of Justice
Civil Division, Federal Programs Branch
P.O. Box 883
Washington, D.C. 20044
Telephone: (202) 616-8351
E-mail: nicholas.cartier@usdoj.gov
Attorneys for the Defendants

1]
Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 12 of 13

CERTIFICATE OF SERVICE
| certify that on December 20, 2018, a true and correct copy of Defendants’ Amended
Objections and Responses to Plaintiffs’ First Set of Interrogatories was sent via email to counsel

for Plaintiffs, Adam Marshall and Katie Townsend, at amarshall@rcfp.org and

 

ktownsend@rcfp.org.
Dated: December 20, 2018
/s/

NICHOLAS CARTIER
Attorney for Defendants

 

12
Case 1:16-cv-00311-RCL-DAR Document 84-2 Filed 05/24/19 Page 13 of 13

VERIFICATION
I declare under penalty of perjury that the foregoing responses to Plaintiffs’ First Set of

Interrogatories Nos. 1-4 are true and correct.

(My K Kaw

Anthony Kénon
Freedom of Information Act and Declassification Service Office, DIA

December 20, 2018

13
